November 7, 2016 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC Re: Battlers Corp. Registration Statement on Form S-1/A Filed October 20, 2016 File No. 333-213393 Ladies and Gentlemen: This letter sets forth the responses of Battlers Corp. (“Company”) to the comments of the reviewing staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filing as set forth in the comment letter of November 1, 2016. General 1.
